


115 HR 5604 IH: Healthy Environment for Children Act
U.S. House of Representatives
2018-04-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
115th CONGRESS2d Session
H. R. 5604
IN THE HOUSE OF REPRESENTATIVES

April 24, 2018
Mr. McEachin introduced the following bill; which was referred to the Committee on Science, Space, and Technology

A BILL
To prohibit any reduction, consolidation, or termination of offices and activities related to science research within the Environmental Protection Agency.

 
1.Short titleThis Act may be cited as the Healthy Environment for Children Act.  2.Prohibition of reduction, consolidation, or termination of the National Center for Environmental Research of the Environmental Protection Agency (a)In generalThe Administrator of the Environmental Protection Agency— 
(1)may not reduce, consolidate, or terminate the National Center for Environmental Research; and (2)shall take such actions as are necessary to ensure that— 
(A)no reduction, consolidation, or termination occurs with respect to the activities described in subsection (b) that is not otherwise required by law; and (B)each activity described in such subsection is carried out to the full extent provided by law.  
(b)Programs and research areasThe activities under this subsection include all intramural grants, extramural grants, and research carried out by the National Center for Environmental Research, including— (1)research and grants to protect the health of children and adults from chemical exposure; 
(2)funding for the Science To Achieve Results program that provides grants given to Children’s Environmental Health and Disease Prevention Research Centers; (3)research intended to reduce children’s health risks from environmental factors; 
(4)research on air pollution, climate change, and air quality and their impacts on children and adults, including expecting mothers and newborns; (5)research on water quality, availability, and potential contaminants that could affect the health of children; 
(6)safer chemical research grants supporting the development of innovative science to support safer, more sustainable use of chemicals in consumer products; (7)research grants to protect ecosystems and the air and water resources that provide numerous benefits for humans;  
(8)sustainability research to understand the conditions under which humans and nature can exist in productive harmony to support present and future generations; and (9)grants, fellowships, or competitions related to any of the 6 research programs supported by the Office of Research and Development, including the Small Business Innovation Research program, the Science To Achieve Results program, and the People, Prosperity and the Planet program. 

